Citation Nr: 0426025	
Decision Date: 09/21/04    Archive Date: 09/29/04

DOCKET NO.  99-17 859A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to an initial compensable evaluation for 
resection of a first cervical rib for thoracic outlet 
syndrome.

2.  Entitlement to service connection for a right knee 
disorder, claimed as secondary to a service-connected left 
knee disorder.

3.  Entitlement to service connection for a psychiatric 
disorder. 

4.  Entitlement to service connection for bilateral 
astigmatism and refractive error.

5.  Entitlement to service connection for sinus bradycardia.

6.  Entitlement to service connection for bilateral heel 
spurs.

7.  Entitlement to an initial compensable evaluation for 
sinusitis. 

8.  Entitlement to an initial compensable evaluation for 
degenerative joint disease of the left fifth 
metatarsophalangeal joint.

REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel


INTRODUCTION

The veteran served on active duty from August 1973 to June 
1989.  This matter initially came before the Board of 
Veterans' Appeals (Board) on appeal from a September 1996 
rating decision of the Department of Veterans Affairs (VA) 
Regional Office (RO) in St. Petersburg, Florida, and 
subsequent decisions of the RO in Cleveland, Ohio, after the 
veteran relocated.  The Board remanded the case in May 1999 
for additional development.  The case is once again before 
the Board for review. 

The veteran initiated an appeal with respect to the RO's 
denial of service connection for hearing loss of the right 
ear as well the assignment of a noncompensable (zero percent) 
evaluation for a scar on the right hand.  However, the 
veteran has since withdrawn his appeal with respect to both 
of these issues.  38 C.F.R. § 20.204 (2003).  In May 1999, 
the Board also adjudicated the issue of entitlement to an 
initial evaluation in excess of 10 percent for residuals of a 
meniscectomy of the left knee.  Therefore, these issues are 
no longer on appeal before the Board. 

In a statement dated September 2003, the veteran appears to 
have raised the claim for service connection for diabetes.  
As this issue has not been developed for appellate review, 
the Board refers it back to the RO for appropriate 
development and adjudication.

The issues involving service connection for a right knee 
disorder and a psychiatric disorder are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.

FINDINGS OF FACT

1.  The RO has notified the veteran of the evidence needed to 
substantiate his claim addressed in this decision, and has 
obtained and fully developed all evidence necessary for the 
equitable disposition of the claim.

2.  The veteran's complaints of pain and numbness in his left 
upper extremity are not due to his disability involving 
resection of a first cervical rib for thoracic outlet 
syndrome.


CONCLUSION OF LAW

The criteria for an initial compensable evaluation for 
resection of a first cervical rib for thoracic outlet 
syndrome have not been met.  §§ 1155, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 4.1-4.14, 4.124a, Diagnostic Code 
8510 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran is seeking an increased evaluation for his 
service-connected disability due to resection of a first 
cervical rib for thoracic outlet syndrome.  In the interest 
of clarity, the Board will initially discuss whether this 
issue has been properly developed for appellate purposes.  
The Board will then address the issue on appeal, providing 
relevant VA law and regulations, the relevant facts, and an 
analysis of its decision.

I.  Veterans Claims Assistance Act of 2000

Prior to proceeding with an examination of the merits of the 
claims, the Board must first determine whether the veteran 
has been apprised of the law and regulations applicable to 
this matter, the evidence that would be necessary to 
substantiate the claim, and whether the claims have been 
fully developed in accordance with the Veterans Claims 
Assistance Act of 2000 (VCAA) and other applicable law.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002).

VA is required to provide notice of the VCAA to a claimant as 
required by 38 U.S.C.A. §§ 5103(a) and 38 C.F.R. 
§ 3.159(b)(1).  More specifically, the VA is required to 
notify a claimant of the evidence and information necessary 
to substantiate a claim, whether the claimant or the VA is 
expected to provide the evidence and request the claimant to 
submit any other evidence in his or her possession that 
pertains to the claim.  Id. 

The United States Court of Appeals for Veterans Claims 
(Court) recently held that compliance with 38 U.S.C.A. § 5103 
required that the VCAA notice requirement be accomplished 
prior to an initial unfavorable determination by the agency 
of original jurisdiction ("AOJ" or "RO").  See Pelegrini 
v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  In the 
present case, however, the veteran's claim was filed and 
initially denied prior to VCAA notice being provided to him.  
Nevertheless, the Court in Pelegrini II noted that such 
requirement did not render a rating decision promulgated 
prior to providing the veteran full VCAA notice void ab 
initio, which in turn would nullify the notice of 
disagreement and substantive appeal filed by the claimant.  
In other words, Pelegrini II specifically noted that there 
was no requirement that the entire rating process be 
reinitiated from the very beginning.  Rather, the claimant 
should be provided VCAA notice and an appropriate amount of 
time to respond and proper subsequent VA process.  

In this case, since the VCAA notice was not provided to the 
veteran prior to the initial AOJ adjudication, the timing of 
the notice does not comply with the express requirements of 
the law as found by the Court in Pelegrini.  Although the 
Court did not specify how the Secretary can properly cure a 
defect in the timing of the notice, it did leave open the 
possibility that a notice error of this kind may be non-
prejudicial to a claimant.  There is no basis for concluding 
that harmful error occurs simply because a claimant receives 
VCAA notice after an initial adverse adjudication.  

In reviewing the AOJ determination on appeal, the Board is 
required to review the evidence of record on a de novo basis 
and without providing any deference to the AOJ's decision.  
As provided by 38 U.S.C. § 7104(a), all questions in a matter 
under 38 U.S.C. § 511(a) that are subject to decision by the 
Secretary shall be subject to one review on appeal to the 
Secretary, and such final decisions are made by the Board.  

Because the Board makes the final decision on behalf of the 
Secretary with respect to claims for veterans benefits, it is 
entirely appropriate for the Board to consider whether the 
failure to provide a pre-AOJ initial adjudication constitutes 
harmless error, especially since an AOJ determination that is 
"affirmed" by the Board is subsumed by the appellate 
decision and becomes the single and sole decision of the 
Secretary in the matter under consideration.  See 38 C.F.R. § 
20.1104.  Further, a claimant is not compelled under 38 
U.S.C. § 5108 to proffer new and material evidence simply 
because an AOJ decision is appealed to the Board.  Rather, it 
is only after a decision of either the AOJ or the Board 
becomes final that a claimant has to surmount the reopening 
hurdle.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  Here, the Board finds 
that any defect with respect to the timing of the VCAA notice 
requirement was harmless error.  Although the notice provided 
to the veteran in March 2003 was not given prior to the first 
AOJ adjudication of the claim, the notice was provided by the 
AOJ prior to the most recent transfer and certification of 
the veteran's case to the Board, the content of which fully 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b).  Therefore, notwithstanding Pelegrini 
II, to decide the appeal would not be prejudicial error to 
the veteran.  

The Court in Pelegrini II also held, in part, that a VCAA 
notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) must: (1) inform the claimant about the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request, or tell the claimant to 
provide, any evidence in the claimant's possession that 
pertains to the claim.  

The new "fourth element" of the notice requirement comes 
from the language of 38 C.F.R. § 3.159(b)(1).  See VAOPGCPREC 
01-2004.  The notice letter dated March 2003 essentially 
advised the veteran to identify and submit evidence in 
support of his claim.  Although the VCAA notice letter does 
not specifically contain the fourth element, the veteran was 
otherwise fully notified of the need to give to VA any 
evidence pertaining to his claims throughout development of 
the case at the RO.  See Bernard, supra; Sutton v. Brown, 9 
Vet. App. 553 (1996); see also 38 C.F.R. § 20.1102 (harmless 
error).  

The VA must also make reasonable efforts to assist the 
veteran in obtaining evidence necessary to substantiate the 
claim for the benefit sought, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A.  There does 
not appear to be any outstanding medical records that are 
relevant to this appeal, as the RO obtained all medical 
records identified by the veteran and his representative.  
Moreover, the veteran underwent several VA examinations in 
connection with his service-connected resection of a first 
cervical rib for thoracic outlet syndrome, which appear 
adequate for rating purposes.  Therefore, the record is 
complete and the case is ready for appellate review.

II.  Merits of the Claim

The veteran's service medical records show that in 1985 he 
was diagnosed with thoracic outlet syndrome and underwent a 
resection of the left first cervical rib.  After service, a 
September 1996 rating decision granted service connection and 
assigned a noncompensable evaluation for postoperative 
resection of the left first cervical rib for thoracic outlet 
syndrome, effective June, 17, 1996.  This appeal ensued after 
the veteran disagreed with the assigned noncompensable 
evaluation.  Therefore, separate ratings may be assigned for 
separate periods of time based on the facts found, a practice 
known as "staging."  See Fenderson v. West, 12 Vet. App. 
119 (1999).

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there 
is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
that rating.  Otherwise, the lower rating will be assigned.  
See 38 C.F.R. § 4.7.  Any reasonable doubt regarding a degree 
of disability will be resolved in favor of the veteran.  See 
38 C.F.R. § 4.3.  When the evidence is in relative equipoise, 
the veteran is accorded the benefit of the doubt.  See 38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55-
56 (1990). 

The veteran's disability due to resection of a first cervical 
rib for thoracic outlet syndrome has been evaluated under 
Diagnostic Code (DC) 8510, for paralysis of the upper 
radicular group (fifth and sixth cervicals).  Under DC 8510, 
mild incomplete paralysis of the upper radicular group of the 
major or minor upper extremity warrants a 20 percent 
evaluation.  Moderate incomplete paralysis warrants a 30 
percent evaluation for the minor extremity and a 40 percent 
evaluation for the major extremity.  Severe incomplete 
paralysis warrants a 40 percent evaluation for the minor 
extremity and a 50 percent evaluation for the major 
extremity.  If evidence shows complete paralysis with all 
shoulder and elbow movements lost or severely affected, but 
with hand and wrist movements not affected, a 60 percent 
evaluation is warranted for the minor extremity and a 70 
percent evaluation for the major extremity.  38 C.F.R. 
§ 4.124a, DC 8510.

The term "incomplete paralysis", with this and other 
peripheral nerve injuries, indicates a degree of lost or 
impaired function substantially less than the type picture 
for complete paralysis given with each nerve, whether due to 
varied level of the nerve lesion or to partial regeneration.  
When the involvement is wholly sensory, the rating should be 
for the mild, or at most, the moderate degree.  38 C.F.R. § 
4.124a.

The words "slight," "moderate" and "severe" as used in the 
various diagnostic codes are not defined in the VA Schedule 
for Rating Disabilities.  Rather than applying a mechanical 
formula, the Board must evaluate all of the evidence, to the 
end that its decisions are "equitable and just."  38 C.F.R. § 
4.6 (2003).  It should also be noted that use of terminology 
such as "severe" by VA examiners and others, although an 
element of evidence to be considered by the Board, is not 
dispositive of an issue.  All evidence must be evaluated in 
arriving at a decision regarding an increased rating.  38 
C.F.R. §§ 4.2, 4.6 (2003).

In this case, the evidence shows that the veteran's 
disability due to resection of a first cervical rib for 
thoracic outlet syndrome was properly evaluated as 
noncompensably disabling.  The record shows that the veteran 
received VA outpatient treatment in 1997 for complaints of 
numbness in his left upper extremity.  In January 1997, for 
example, the veteran reported numbness in all fingers.  
Treatment records dated in June and August 1997 noted the 
veteran's complaints involving a decreased ability to control 
movement with his left arm.  He also reported a tingling 
sensation in his left arm as if it was asleep.  Physical 
examinations of the upper extremities revealed grossly 
decreased pinprick sensation in the left arm, 5/5 strength 
bilaterally, and pulses that were radial and equal 
bilaterally.  An EMG performed in August 1997 was negative.  
X-rays taken in September 1997 revealed degenerative changes 
at C6-7.  

The veteran testified before a hearing officer at the RO in 
October 1997 concerning the severity of his disability due to 
postoperative resection of a first cervical rib due to 
thoracic outlet syndrome.  The veteran stated that he was 
left handed and reported numbness in his left upper extremity 
that radiated from the shoulder to the hand.  He stated that 
his entire hand was numb during the hearing.  He also 
reported that these symptoms caused a weakened grip and that 
he had difficulty typing.

The veteran underwent a peripheral nerves examination by VA 
in September 1997.  At that time, it was noted that the 
veteran was right hand dominant.  The veteran's symptoms 
included numbness throughout the left upper extremity as well 
as a pulling sensation in his neck; however, he denied any 
weakness.  The veteran reported that his symptoms were 
relieved following surgery in 1985 but had gradually 
reoccurred.  He reported increased symptoms with using a 
computer and pushing his wheelchair.  He explained that his 
sensory deficits would wax and wane but were always present.  
He reported that the sensation would go from dullness to 
paresthesias.  

A physical examination revealed that the veteran was 
wheelchair bound due to his heel spurs and his left knee 
disability.  Motor testing revealed strength of 5/5 
throughout.  Both tone and rapid alternating movements were 
within normal limits.  There was no atrophy or vesiculations.  
There was no tremor, and pronator drift was negative.  
Sensory testing revealed decreased light touch and pinprick 
throughout the entire left arm in a stocking-glove pattern, 
which included the axilla and across the chest from the below 
the clavicle to above the nipple.  However, there was normal 
vibration in this area.  The examiner noted that EMG testing 
of the left upper extremity in July 1997 was within normal 
limits.  Parenthetically, the Board notes that EMG testing in 
August 1998 was also within normal limits.  The examiner 
concluded that the veteran had no clinical evidence of any 
recurrence of his thoracic outlet syndrome.  The examiner 
pointed out that there were no objective neurological 
deficits, and that sensory deficits did not follow anatomical 
boundaries. 

The veteran testified at a hearing before a Veterans Law 
Judge in December 1998, who has since retired from the Board.  
At that time, the veteran reiterated that he experienced pain 
and numbness in his left upper extremity from below his 
shoulder to his fingertips.  He explained that he had no 
feeling in his left arm when touched, and that his overall 
symptoms had increased over the prior six month.

The veteran's was afforded an additional VA peripheral nerves 
examination in June 2003, which included an extensive review 
of the claims file.  During the interview, the veteran 
reported intermittent pain in his left shoulder that radiated 
throughout the entire left arm to the fingertips.  The pain 
was described it as dull, which the veteran rated at level 7 
to 8 on a pain scale from 1 to 10.  Pain occurred daily and 
would last between one to five hours.  Flare-ups were often 
precipitated by using his manual wheelchair for over a mile 
or holding his hands over his head for 10 to 15 minutes.  He 
reported weakness in the left hand during flare-ups, and 
described total numbness associated with tingling from the 
shoulder to the fingers in a stocking-glove fashion.  Pain 
was also a limiting factor after repetitive use.  The veteran 
denied any burning dysesthesias.  

Upon physical examination, neurological testing revealed 
strength of 5/5 throughout.  Both tone and rapid alternating 
movements were within normal limits.  Pronator drift was 
negative.  There was no atrophy, fasciculation or tremor.  
Sensory testing revealed decreased light touch and pinprick 
in a stocking-glove fashion from an exact line encircling the 
left shoulder at the beginning of the arm through the 
fingertips.  There was normal vibratory sense and double 
simultaneous extinction.  The examiner concluded that the 
disability was not the result of brain disease or injury, 
spinal cord disease or injury, cervical disc disease, or 
trauma to the nerve roots themselves.  There was no 
disability from any specific major nerve and no specific 
impairment of motor or sensory function or fine motor 
control.  The examiner also found no paralysis, neuritis, 
neuralgia, muscle wasting, or atrophy. 

The examiner's diagnostic impression was that the veteran had 
surgically corrected thoracic outlet syndrome of the left 
upper extremity, and that his current complaints were 
nonanatomical and appeared to by psychologically motivated.  
The examiner opined that it was less likely than not that the 
veteran had a current left upper extremity disorder that was 
manifested in service or was etiologically related to 
service, as the veteran had no residuals from his surgically 
corrected  thoracic outlet syndrome.  Instead, the examiner 
concluded that the veteran had psychological factors 
affecting his physical condition.  

The veteran also testified at a hearing held before the 
undersigned Veterans Law Judge in May 2004.  The veteran 
reported that his primary symptoms involved numbness of the 
left upper extremity and decreased grip strength of the left 
hand.  He also reported decreased sensation to the point that 
he was unable to determine hot from cold.  The veteran also 
took exception with the examiner's findings at his recent VA 
examination.

Based on the foregoing, the Board finds that the 
preponderance of the evidence is against a compensable 
evaluation for the veteran's disability due to resection of a 
first cervical rib for thoracic outlet syndrome.  The Board 
has considered the veteran's complaints of pain and numbness 
is his left upper extremity.  However, medical professionals 
have determined that the veteran's complaints are not due to 
his disability involving resection of a first cervical rib 
with thoracic outlet syndrome.  For instance, EMG testing of 
the left upper extremity in September 1997 and August 1998 
were negative.  Motor testing in September 1997 and June 2003 
was also 5/5 in both upper extremities.  The Board 
emphasizes, moreover, that a VA examiner in June 2003 
determined that the veteran had no symptoms related to his 
thoracic outlet syndrome.  Instead, the examiner concluded 
that the veteran had psychological factors affecting his 
physical condition.  The Board places significant probative 
value on this opinion, as it was based on a thorough review 
of the record and has not been contradicted by any medical 
evidence.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995) 
(holding that VA may favor the opinion of one competent 
medical expert over that of another when decision makers give 
an adequate statement of reasons and bases); Guerrieri v. 
Brown, 4 Vet. App. 467, 473 (1993) ("the probative value of 
medical opinion evidence is based on the medical expert's 
personal examination of the patient, the physician's 
knowledge and skill in analyzing the data, and the medical 
conclusion the physician reaches.... As is true with any 
piece of evidence, the credibility and weight to be attached 
to these opinions [are] within the province of the [Board as] 
adjudicators. . .").

The Board concludes that the preponderance of the evidence is 
against a compensable evaluation for the veteran's service-
connected resection of a first cervical rib for thoracic 
outlet syndrome.  In reaching this decision, the Board has 
considered the doctrine of reasonable doubt; however, as the 
preponderance of the evidence is against the veteran's claim, 
the doctrine is not for application.  See 38 U.S.C.A. 
§ 5107(b).  Hence, the appeal is denied.

III.  Consideration of an Extraschedular Evaluation

In exceptional cases where schedular evaluations are found to 
be inadequate, the RO may refer a claim to the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, for consideration of "an extraschedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities."  38 C.F.R.
§ 3.321(b)(1).  "The governing norm in these exceptional 
cases is: A finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards."  Id.  

In this case, the evidence does not show that the veteran's 
disability due to resection of a first cervical rib with 
thoracic outlet syndrome has caused marked interference with 
employment.  In this regard, the veteran recently told a VA 
examiner that he had lost a job due to his physical 
disabilities but had recently found a new job and had no 
current problems at work.  Medical evidence also shows that 
the veteran is wheelchair bound because of his heel spurs and 
left knee disability.  Therefore, further development in 
keeping with the procedural actions outlined in 38 C.F.R. 
§ 3.321(b)(1) is not warranted.  See Bagwell v. Brown, 9 Vet. 
App. 337, 339 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).




ORDER

An initial compensable evaluation for the resection of a 
first cervical rib for thoracic outlet syndrome is denied.

REMAND

I.  Right Knee Disorder

Service connection has been established for residuals of a 
meniscectomy and degenerative joint disease of the left knee 
(left knee disorder).  The veteran now claims that he suffers 
from a right knee disorder as a result of his service-
connected left knee disorder.  However, the Board finds that 
additional development is needed before it can adjudicate 
this claim.

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303(a) (2003).  In addition, a disability which 
is proximately due to or the result of another disease or 
injury for which service connection has been granted shall be 
considered a part of the original condition.  See 38 C.F.R. 
§ 3.310(a) (2003).  When aggravation of a disease or injury 
for which service connection has not been granted is 
proximately due to or the result of a service-connected 
condition, the veteran shall be compensated for the degree of 
disability, and no more, over and above the degree of 
disability existing prior to the aggravation.  Id; see also 
Allen v. Brown, 7 Vet. App. 439, 448 (1995).

In this case, a June 2003 VA examination report noted that 
the veteran had degenerative joint disease in both knees.  
The examiner determined that the veteran's right knee 
disorder was less likely than not related to his service-
connected left knee disorder.  Instead, the examiner 
attributed the veteran's right knee disorder to his morbid 
obesity.  In contrast, however, J.Z., M.D., submitted a June 
2004 letter, wherein he stated that "[the veteran's] right 
knee pain, which had been present for at least 8 years, was 
most likely due to a compensation cause from his left knee 
disease." 

The Board thus finds that the veteran should be afforded an 
additional examination to determine whether his right knee 
disorder was either caused or aggravated by his service-
connected left knee disorder.  It appears that the VA 
examiner opined that the veteran's degenerative joint disease 
of the right knee was not caused by his service-connected 
left knee disability.  However, it is unclear whether the 
veteran's right knee disorder was aggravated by his service-
connected left knee disorder.  Therefore, additional medical 
development is needed.

II.  Psychiatric Disorder

The veteran also claims that he suffers from a psychiatric 
disorder as a result of service.  The Board remanded the case 
in May 1999 with instructions that the veteran be scheduled 
for a VA psychiatric examination by a panel of two 
psychiatrists.  Following an examination and a review of the 
record, the examiners were to provide an opinion as to "the 
degree of medical probability, including whether it is at 
least as likely as not, that the veteran has a current 
psychiatric disorder which is causally related to service."

Pursuant to that request, a panel of two psychiatrists 
examined the veteran in June 2003.  However, neither examiner 
answered the question posed by the Board concerning the 
likelihood that the veteran's psychiatric disorder is related 
to service.  Instead, the examiners focused on the diagnosis 
pertaining to the veteran's complaints.  A remand is 
therefore required to comply with the Board's May 1999 remand 
instructions.  See Stegall v. West, 11 Vet. App. 268, 270 
(1998), (holding that a remand by the Board imposes upon the 
Secretary of the VA a concomitant duty to ensure compliance 
with the terms of the remand)

III.  Issue Statement of the Case

In an August 2003 rating decision, the RO denied service 
connection for a bilateral astigmatism and refractive error, 
sinus bradycardia, and bilateral heel spurs.  The RO also 
granted service connection for sinusitis and for degenerative 
joint disease of the left fifth metatarsophalangeal joint, 
assigning a noncompensable evaluation for each disability.  
In correspondence dated January 2004, the veteran disagreed 
with each of those decisions.  This clearly constitutes a 
timely notice of disagreement.  38 C.F.R. §§ 20.201, 20.302 
(2003).  To date, however, the RO has not issued a statement 
of the case in response to the veteran's notice of 
disagreement.  

The filing of a notice of disagreement places a claim in 
appellate status.  Therefore, the failure to issue a 
statement of the case in such a circumstance renders a claim 
procedurally defective and necessitates a remand.  See 38 
C.F.R. §§ 19.9, 20.200, 20.201 (2003); see also Manlincon v. 
West, 12 Vet. App. 238 (1999); Godfrey v. Brown, 7 Vet. App. 
398 (1995); Archbold v. Brown, 9 Vet. App. 124 (1996).  The 
purpose of the remand is to give the RO an opportunity to 
cure this defect.  Thereafter, the RO should return the 
claim's file to the Board only if the veteran perfects his 
appeal in a timely manner.  See Smallwood v. Brown, 10 Vet. 
App. 93, 97 (1997); see also In re Fee Agreement of Cox, 10 
Vet. App. 361, 374 (1997) (holding that if the claims file 
does not contain a notice of disagreement, a statement of the 
case and a VA Form 9 [substantive appeal], the Board is not 
required, and in fact, has no authority, to decide the 
claim).


Accordingly, the case is REMANDED to the RO for the following 
action:

1.  The veteran should be scheduled for a 
VA orthopedic examination to determine 
whether his right knee disorder was 
either caused or aggravated by his 
service-connected left knee disorder.  
The claims folder, including a copy of 
this remand, should be provided to the 
examiner for his or her review.  
Following review of the veteran's claims 
folder, the examiner should specifically 
address whether it is at least as likely 
as not (50 percent probability or 
greater) that the veteran's right knee 
disorder: (a) is causally or 
etiologically related to his service-
connected left knee disorder; or (b) has 
been aggravated by his service-connected 
left knee disorder.  In doing so, the 
examiner should discuss the June 2004 
opinion provided by J.Z., M.D.  If 
aggravation is found, the examiner is 
requested to attempt to quantify the 
degree of additional impairment resulting 
from the aggravation.  All pertinent 
clinical findings and the complete 
rationale for all opinions expressed 
should be set forth in a typewritten 
report.

2.  The VA physicians who conducted the 
psychiatric examination of the veteran in 
June 2003 should review the veteran's 
claims folder again and provide a medical 
opinion as to the etiology of the 
veteran's psychiatric disability.  If 
either physician is unavailable, the case 
should be referred to another suitably 
qualified examining physician.  Following 
a review of the record, the examiners 
should state whether it is at least as 
likely as not (50 percent probability or 
greater) that the veteran's psychiatric 
disorder is related to service or to a 
service-connected disability.  All 
pertinent clinical findings and the 
complete rationale for all opinions 
expressed should be set forth in a 
typewritten report.

3.  The RO should then review the 
examination reports to ensure that they 
are in complete compliance with this 
remand.  If deficient in any manner, the 
RO must implement corrective procedures 
at once.  The RO should also review the 
entire file and undertake any additional 
development necessary to comply with the 
Veterans Claims Assistance Act of 2000.

4.  The RO should issue the veteran and 
his representative a statement of the 
case addressing the issues of service 
connection for bilateral astigmatism and 
refractive error, sinus bradycardia, and 
bilateral heel spurs, as well as the 
issues of entitlement to an initial 
compensable evaluation for sinusitis and 
for degenerative joint disease of the 
left fifth metatarsophalangeal joint.  
The veteran should be given an 
opportunity to perfect an appeal by 
submitting a timely substantive appeal in 
response thereto.  The RO should advise 
the veteran and his representative that 
the claims file will not be returned to 
the Board for appellate consideration of 
these issues following the issuance of 
the statement of the case unless he 
perfects his appeal.

5.  When the development requested has 
been completed, the RO should 
readjudicate the issues on appeal 
involving service connection for a right 
knee disorder and for a psychiatric 
disorder, on the basis of all the 
evidence of record as well as all 
pertinent laws and regulations.  If 
either benefit sought is not granted, the 
veteran and his representative should be 
furnished with a supplemental statement 
of the case, which contains notice of all 
relevant actions taken with respect to 
each claim, including summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issues currently on appeal.  Thereafter, 
the veteran and his representative must 
be afforded an appropriate opportunity to 
respond before the record is returned to 
the Board for further review.

The purpose of this REMAND is to obtain additional 
development and to afford the veteran due process of law.  
The Board does not intimate any opinion as to the merits of 
the case, either favorable or unfavorable, at this time.  No 
action is required of the appellant until he is notified.  
The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  




	                     
______________________________________________
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



